Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-1999

Orson Inc v. Miramax Film Corp
Precedential or Non-Precedential:

Docket 97-1994




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"Orson Inc v. Miramax Film Corp" (1999). 1999 Decisions. Paper 150.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/150


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed June 8, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 97-1994

ORSON, INC. t/a ROXY SCREENING ROOMS

v.

MIRAMAX FILM CORP.,
       Appellant

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. No. 93-cv-04145)
(District Judge: Hon. J. Curtis Joyner)

Argued: September 17, 1998

Before: SLOVITER, SCIRICA and ALITO, Circuit Judges

(Opinion Filed: April 27, 1999)

Present: BECKER, Chief Judge, SLOVITER, MANSMANN,
GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH, LEWIS,
and STAPLETON, Circuit Judges.

O R D E R

A majority of the active judges having voted for rehearing
en banc in the above appeal, it is ORDERED that the Clerk
of this Court vacate the opinion and judgment filed April
27, 1999 and list the above for rehearing en banc at the
convenience of the Court.
       BY THE COURT:

       /s/ Edward R. Becker

       Chief Judge

DATED: June 8, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2